UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-03919 Name of Registrant: Vanguard STAR Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Anne E. Robinson, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: October 31 Date of reporting period: November 1, 2015 – October 31, 2016 Item 1: Reports to Shareholders Annual Report | October 31, 2016 Vanguard LifeStrategy ® Funds Vanguard LifeStrategy Income Fund Vanguard LifeStrategy Conservative Growth Fund Vanguard LifeStrategy Moderate Growth Fund Vanguard LifeStrategy Growth Fund A new format, unwavering commitment As you begin reading this report, you’ll notice that we’ve made some improvements to the opening sections—based on feedback from you, our clients. Page 1 starts with a new ”Your Fund’s Performance at a Glance,” a concise, handy summary of how your fund performed during the period. In the renamed ”Chairman’s Perspective,” Bill McNabb will focus on enduring principles and investment insights. We’ve modified some tables, and eliminated some redundancy, but we haven’t removed any information. At Vanguard, we’re always looking for better ways to communicate and to help you make sound investment decisions. Thank you for entrusting your assets to us. Contents Your Fund’s Performance at a Glance. 1 Chairman’s Perspective. 3 LifeStrategy Income Fund. 7 LifeStrategy Conservative Growth Fund. 18 LifeStrategy Moderate Growth Fund. 29 LifeStrategy Growth Fund. 40 Your Fund’s After-Tax Returns. 53 About Your Fund’s Expenses. 55 Glossary. 57 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice.
